Citation Nr: 0201308	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  99-16 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the amount of $17,310.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.  The appellant is the surviving spouse of the veteran.

This appeal arose from a February 1999 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
which denied the appellant's request for a waiver of 
indebtedness to VA due to an overpayment of VA death pension 
benefits.


FINDINGS OF FACT

1.  Indebtedness in the amount of $17,310.00 was created by 
an overpayment of death pension benefits after the appellant 
failed to report additional income.

2.  Recovery of the indebtedness would result in undue 
hardship to the appellant and is contrary to considerations 
of equity and good conscience.


CONCLUSION OF LAW

Recovery of the indebtedness of $17,310.00 would be against 
the principle of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 
1.965, 3.102 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking waiver of recovery of indebtedness 
to VA in the amount of $17,310, which was created by the 
overpayment of VA death pension benefits to the appellant.  
The overpayment resulted from the appellant's failing to 
report earned income for the years 1995 through 1999.  She 
has asserted, in essence, that requiring her to repay this 
indebtedness would cause her financial hardship.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant law and 
regulations will then be briefly reviewed.  Finally, the 
Board of Veterans Appeals (Board) will analyze the 
appellant's request for a waiver and render a decision.

Factual background

In June 1992, the appellant filed a claim for entitlement to 
death pension benefits.  At that time, she reported having no 
income.  On September 24, 1992, she was awarded death pension 
benefits in the amount of $413.00 per month based upon her 
report of no income.  She was informed in the award letter 
that her VA pension was directly related her income, that an 
adjustment had to be made to her payments whenever her income 
changes, and that she must notify VA immediately of any 
changes in her income.  She was also informed that any income 
changes might result in the creation of an overpayment in her 
account.  Enclosed with this award letter was VA Form 21-
8767, which contained information about her rights to receive 
this benefit.

In July 1993, the appellant submitted an Eligibility 
Verification Report (EVR), which showed no income being 
received between July 1, 1992 and June 30, 1993.  In July 
1994, she submitted an EVR which showed no income being 
received from July 1, 1993 through June 30, 1994; she also 
reported that she expected to receive no income between July 
1, 1994 and July 30, 1995.  On May 4, 1995, VA sent the 
appellant correspondence, advising her that her pension 
benefit was unchanged.

On July 8, 1998, the RO sent the appellant correspondence 
which proposed a reduction in her pension payments because 
she had received $4,920.00 in unearned income in the year 
1995 that she had not reported.  In August 1998, the 
appellant sent in amended EVRs that showed income for the 
years 1997, 1998 and 1999.  On September 8, 1998, she was 
informed that her pension was being reduced.  On September 
20, 1998, the Debt Management Center advised her of the 
overpayment in the amount of $17,310.00.  In January 1999, 
she submitted an EVR which showed that she had received 
$4800.00 in yearly income for the period from January 1 to 
December 31, 1998 and that she would continue to receive this 
amount of income for the year from January 1 to December 31, 
1999.

Relevant law and regulations

VA death pensions

An improved death pension is a benefit payable by the 
Department of Veterans Affairs to a veteran's surviving 
spouse or child because of the veteran's non service-
connected death.  The surviving spouse of a veteran is 
entitled to receive VA improved death pension if the veteran 
had qualifying service or at the time of death was receiving 
or entitled to receive compensation for a service-connected 
disability.  See 38 U.S.C.A. § 1541(a) (West 1991); 38 C.F.R. 
§ 3.3(b)(4) (2001). 

Improved death pension benefits shall be paid at the maximum 
annual rate reduced by the amount of annual income received 
by the surviving spouse and any dependent children.  See 38 
U.S.C.A. §§ 1541(b), (c) (West 1991); 38 C.F.R. 
§§ 3.3(b)(4)(iii), 3.23(a)(5), (b), (d)(5) (2001).  For 
pension purposes, payments of any kind from any source will 
be counted as income during the 12 month annualization period 
in which received, unless specifically excluded under the 
provisions of 38 C.F.R. § 3.272 (2001).  See 38 C.F.R. § 
3.271(a) (2001).  

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in income, net worth, or other circumstance that 
affects the payment of benefits.  See 38 U.S.C.A. § 1506 
(West 1991); 38 C.F.R. §§ 3.277, 3.660 (2001). Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery unless waived. 
38 C.F.R. § 3.660(a)(3) (2001).

Waiver of indebtedness

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
"overpayment" refers only to those benefit payments made to 
a designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.962 (2001).

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  
38 U.S.C.A. § 5302(b) (West 1991); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2001).  In essence, "equity and good conscience" 
means fairness to both the appellant and to the government.  
"Equity and good conscience" involves a variety of 
elements.  The list of elements contained in the regulation 
is not, however, all inclusive.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  Particular emphasis, however, is 
placed upon the elements of the fault of the debtor and undue 
hardship.  See 38 C.F.R. § 1.965(a) (2001).  

The elements to be considered are:

(1) Fault of the debtor.  Where the actions of the debtor 
contribute to creation of the debt.  (2) Balancing of faults.  
Weighing fault of the debtor against VA fault.
(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.  (4) Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (5) Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.
(6) Changing position to one's detriment.  Reliance on VA 
benefits results in the relinquishment of a valuable right or 
incurrence of a legal obligation.  See 38 C.F.R. § 1.965 
(2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This new law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information not 
previously provided to VA that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if any 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Recently enacted 
regulations further define VA's notification and assistance 
responsibilities.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The Board finds that VA has met its duty to assist the 
appellant in the development of the claim on appeal under 
VCAA.  She had been notified of the pertinent laws and 
regulations used in denying her appeal in the July 1999 
Statement of the Case.  She has been given ample opportunity 
to present evidence and argument in support of her claim and 
has done so in her August 1999 substantive appeal (VA Form 9) 
and elsewhere in the record.  The appellant's representative 
has also presented argument on the appellant's behalf in the 
form of the January 2002 Informal Hearing Presentation.

The Board further observes that the appellant requested a 
personal hearing before a member of the Board at the RO.  
Such hearing was scheduled to be conducted in December 2001.  
The appellant failed to report for the hearing and has 
provided no good cause for doing so.  See 38 C.F.R. 
§ 20.704(d) (2001).

The Board is aware of no evidentiary or procedural 
development which must be taken in order to comply with the 
VCAA, and the appellant and her representative have pointed 
to none.  In sum, there is nothing further that can be done 
with respect to this matter under the VCAA.  The case now 
stands ready for Board review.


Discussion

(i) Creation of the indebtedness

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
indebtedness was validly created.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  VA 
General Counsel has reinforced this obligation by holding 
that where the validity of the debt is challenged that issue 
must be developed before the issue of entitlement to a waiver 
of the debt can be considered.  See VAOPGCPREC 6-98.  Under 
38 U.S.C.A. § 7104(c) (West 1991), the Board is bound by the 
precedent opinions that are issued by the Office of the 
General Counsel.

In the instant case, neither the appellant nor her 
representative have challenged the creation of the 
indebtedness.  For example, neither has argued that there was 
administrative error on the part of VA in the creation of 
this debt.  Rather, it has been conceded that the 
indebtedness was created through the appellant's failure to 
timely report additional income [see the January 2002 written 
brief presentation of the appellant's representative, page 
2].  

The Board has reviewed the indebtedness and finds that its 
creation was not invalid.  It is undisputed that the 
appellant neglected to report earned income over a period of 
several years.  The amount of the indebtedness appears to 
mirror exactly the amount of the overpayment of improved 
death pension benefits by VA due to the appellant's failure 
to report all of her income.  Accordingly, the Board finds 
that the charged indebtedness in the amount of $17,310 was 
validly created.

(ii) Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of indebtedness, waiver of the debt is 
automatically precluded, and further analysis is not 
warranted.  See 38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.964 (2001).  The RO Committee on Waivers and Compromises 
found that the appellant did not demonstrate fraud, 
misrepresentation of a material fact or bad faith.  
Notwithstanding this, the Board is obligated to do a de novo 
review of all aspects of the case, and is not bound by any 
determination of the RO in that regard.  Indeed, the Court 
has held that the Board must independently address this 
preliminary consideration before addressing whether waiver 
would be appropriate under the applicable criteria of 
38 C.F.R. § 1.965(a) (2001).  See Ridings v. Brown, 6 Vet. 
App. 544 (1994).

A review of the record makes it clear that there was no 
fraud, misrepresentation of a material fact or bad faith on 
the part of the appellant.  It appears that neglecting to 
report employment income in the amount of less than $5,000 
annually was due to an oversight on her part rather than from 
any intention to take advantage of the government.  
Certainly, there is no evidence of record which supports a 
finding of fraud, misrepresentation or bad faith.  Moreover, 
she has been cooperative and made efforts to amend her EVRs 
to reflect her correct income.  The Board therefore agrees 
with the Committee on Waivers and Compromises of the RO, 
which found that the appellant had not engaged in fraud, 
misrepresentation or bad faith in the creation of this debt.  
The Board will therefore proceed to a discussion of the 
standard of equity and good conscience.


(iii) Consideration of equity and good conscience

As discussed above, waiver of an indebtedness may be 
authorized if collection of the debt would be against equity 
and good conscience.  See 38 U.S.C.A. § 5302(b) (West 1991); 
38 C.F.R. § 1.964 (2001).  In essence, "equity and good 
conscience" means fairness to both the appellant and to the 
government.

As discussed above, "equity and good conscience" involves a 
number of elements.  The elements to be considered are (1) 
fault of the debtor; (2) balancing of faults; (3) undue 
hardship; (4) defeat the purpose; (5) unjust enrichment; and 
(6) changing position to one's detriment.  38 C.F.R. § 1.965.  
The list of elements contained in the regulation is not, 
however, all inclusive.  The Board will separately discuss 
the six elements.  See Ridings, supra.

(1)  By "fault of the debtor" is meant the actions of the 
debtor which contributed to the creation of the debt.  
38 C.F.R. § 1.965(a)(1).

With respect to the element of the appellant's fault, the 
Board finds that the appellant was at fault in the creation 
of this debt.  Despite having been informed in writing on 
more than one occasion that she was required to report all 
family income and changes to that income, the appellant 
admittedly neglected to report several years worth of earned 
income.  Therefore, it is determined that she was at fault in 
the creation of this debt.

(2)  Balancing the fault of the veteran against the fault of 
VA first describing any fault of VA.  In the instant case, 
the Board finds no evidence of fault on the part of VA in the 
creation of this debt.  VA informed the appellant of the 
requirements to report all income and of the consequences for 
the failure to do so.  The overpayment was promptly created 
as soon as it came to the attention of VA that the appellant 
had not reported all of her income.  

(3)  With respect to the element of undue hardship, the Board 
finds that the evidence does demonstrate that collection of 
the debt would deprive the appellant of basic necessities.  
According to the appellant's Financial Status Report 
submitted in February 1999, her monthly expenses amounted to 
$809, while her income amounted to only $400.  She also 
indicated that she had no savings.  Her primary residence was 
noted to be worth $10,000; she also stated that she had taken 
out a second mortgage on this property.  She also cares for 
her granddaughter, having been appointed her legal guardian.  
The Board observes that the appellant's income, which stems 
from her work as a curator for a county historical society, 
amounts to no more than approximately $5,000 annually.  
Clearly, repayment of the indebtedness of over $17,000 would 
place an undue strain on her financially and would deprive 
her of the ability to afford basic necessities.

(4)  The purpose of the VA death pension was to provide the 
appellant with enough funds to meet her basic needs.  
Requiring her to repay this debt would defeat the purpose of 
providing the benefit, as it would deprive her of the ability 
to pay for basic necessities.  Therefore, collecting this 
debt could result in defeating the purpose for which the 
benefit was intended.

(5)  With regard to unjust enrichment, there is no question 
that the appellant received monies to which she was not 
entitled under the law.

(6)  There is no indication in the record that the appellant 
relied upon the VA or any assurance made by VA to her 
detriment.  The question of whether she changed position to 
her own detriment is thus inapplicable to this case.

The Board has identified no additional factors which could be 
considered in connection with this matter, and the appellant 
and the RO have pointed to none.

Conclusion

After carefully reviewing all of the evidence of record, the 
Board finds that recovery of the appellant's debt may be 
waived under the standard of equity and good conscience.  It 
is true that there was fault on the part of the appellant in 
the creation of this indebtedness and she received monies 
from the government to which she was not entitled.  However, 
the evidence of record shows that recovery would cause her a 
financial hardship and could deprive her of the basic 
necessities of life.  This outcome would defeat the purpose 
of the improved death pension benefit.  The Board believes 
that this matter is in equipoise and that the benefit of the 
doubt rule, explained above, is therefore applicable in this 
case.  See 38 C.F.R. § 3.102 (2001).  

Based on its review of the relevant evidence in this matter, 
and for the preceding reasons and bases, it is the decision 
of the Board that a waiver of recovery of the indebtedness in 
the amount of $17,310.00 is granted, based on the standard of 
equity and good conscience.


ORDER

Waiver of recovery of indebtedness in the amount of 
$17,310.00 is granted.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

